Opinion by
Mb. Justice Bbown,
The testator gave the income from his residuary estate to his sisters, Ellen and Emily, for life. Upon the death of both of them he directed certain legacies to be paid, and then gave all of the remainder to certain nephews and nieces. Whether at his death each of them took a vested interest in his estate depends upon his intention, to be gathered from the three following clauses in his will:
“ And all the residue and remainder of my residuary estate .... one half part thereof I give, devise and bequeath unto the daughters of my deceased brother J. Altamont Phillips, namely, Catharine, Ellen and Rebecca, and the issue of any of them, that may be deceased, living at the time of my death, share and share alike, such issue taking however only their parents’ share and in default of issue, any such share shall be divided among the survivors of them as aforesaid.
“ And the other one half part thereof, I give, devise and bequeath unto my nephews as follows: Henry, Edwin and Charles L., sons of my deceased brother, J. Altamont Phillips, and Myer, H. Cleremont, Altamont P., Zalegman P., and Dr. Franklin J., sons of my sister Catharine Moses, and the issue of any or them, that may be deceased, living at the time of my death, share and share alike, such issue taking however only their parents’ share, and in default of issue, any such share shall be divided among the survivors of them as aforesaid.
“ Item. It is my will and I so direct that no nephew or niece *509or representative of any such shall have the right to call to account with my executors or trustees until such time as he or she may be entitled to receive in his or her possession the share of the residuary estate, nor shall any estate vest until such time.”
With the first two clauses standing alone, it is clear that each nephew and niece, living at the time of the testator’s death, took a vested interest in his estate. The same is true of the issue of any nephew or niece so named who might have died during the lifetime of the testator. The words of the first two clauses are so plain and the intention of the testator is so unmistakably expressed that, though lie unquestionably could by a later clause provide that the interest should be purely contingent and not vest until the happening of an event after his death, he will not be understood to have done so unless such later clause must be read as expressing a change of his intention so clearly found in the lines immediately preceding it: Kiver v. Oldfield, 4 De G. & J. 30; Good v. Fichthorn, 144 Pa. 287; Heck’s Estate, 170 Pa. 232; Whelen’s Estate, 175 Pa. 23. “ While there is no doubt that of two contradictory clauses in a will the first must give way, and the last must take effect, yet the two clauses must refer to the same subject-matter, and the last must be clearly inconsistent with the first. If the main provision plainly covers the whole subject, and is defined in terms that exclude all doubt, and the subsidiary provision may by conjecture be made either general or partial, and may be capable by construction either of subverting entirely or of modifying only the original gift, such a subsidiary provision must in the ordinary ease be confined to its partial and restricted operation. It is said in 1 Redfield on Wills, *438, that ‘plain and distinct words are only to be controlled by words equally plain and distinct.’ Such words, to have a controlling effect, must at least possess a definite and certain meaning. The clearly expressed purpose of a testator is not to be overborne by modifying directions that are ambiguous and equivocal, and may justify either of two opposite interpretations. Such directions are to be so construed ás to support the testator’s distinctly announced main intention : ” Sheetz’s Appeal, 82 Pa. 213.
Does the third clause quoted postpone the vesting of the interest until the death of the two sisters of the testator? Its last *510words are — and upon these alone the appellants rely — that no estate shall vest until the nephews and nieces, or their issue, are entitled to receive their respective shares, which would be upon the death of both sisters-; but what precedes the last words of the clause is consistent with the intention of the testator, as expressed in the first two clauses, that the interest should vest at his death. In providing that his executors should not be annoyed by his nephews and nieces, whose dispositions from the appeals before us we can fairly assume he knew, he restricted not only their right, but that of the “ representative of any such ” to call the trustees to account. “ Representative,” as here used, can have no other than its natural meaning of personal representative — an executor or administrator — and, in giving it such meaning, the intention of the testator is continued; for the words were useless if the interest of each nephew and niece was only in expectancy and ceased with his or her death. But because the testator intended that the interests should vest immediately, he extended his restriction to the personal representative of any deceased nephew or niece. How, then, did he use the word “ vest ? ”
“ If the testator has himself subjoined to the gift a declaration that it shall vest at a stated period, and if there be nothing in the context to show that the word ‘ vest ’ is to be taken otherwise than in its strictly legal sense, all discussion is, of course, precluded; for a legacy cannot vest at two different periods. But a question generally arises in these cases as to the real meaning to be attributed to the word:” 2 Jarman on Wills (Am. ed.), 467.
Recognized meanings of the word “ vest ” are “ payable ” and “ to vest in possession or take effect in possession: ” 2 Jar-man on Wills, supra; Thompson v. Thompson, 28 Barb. 432. The manifest purpose of the clause being protection to the accountants, and all but the last eight words being consistent with the clear intent expressed in the two preceding clauses, the meaning of the word “vest” which ought to be adopted is one which will not strike down, but sustain a clear and general intent. In attributing to it such meaning, often given to it, the apparent inconsistencies in the will disappear and the intention of the testator cannot be obscured by any argu*511ment based on what is generally regarded as the mere technical meaning of the term.
As another reason why the word should be read as meaning “payable ” or “ taking effect in possession,” the learned judge below very pertinently said: “ And, finally, there is the argument which in doubtful cases is conclusive that, as there is no limitation over except in the ease of the death without issue of a nephew or niece in the lifetime of the testator, a death without issue after his death in the lifetime of the sisters will cause an intestacy; which is never permitted if by any fair construction or interpetation it can be avoided.”
Appeals dismissed at the costs of appellants, and as to them the decree is affirmed.